 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    BRENDA JOHNSON,

 9                                   Plaintiff,             CASE NO. C19-0862-RSM

10            v.
                                                            ORDER GRANTING APPLICATION
11    WASHINGTON STATE DEPT.                                TO PROCEED IN FORMA PAUPERIS
      OF TRANSPORTATION, et al.,
12
                                     Defendants.
13

14
            Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,
15
     plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).
16
     Therefore, plaintiff’s IFP application (Dkt. 5) is GRANTED. The Clerk of the Court is directed
17
     to send a copy of this Order to plaintiff and to the assigned District Judge.
18
            DATED this 8th day of July, 2019.
19

20                                                         A
                                                           Mary Alice Theiler
21                                                         United States Magistrate Judge

22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
